Name: Commission Delegated Regulation (EU) NoÃ 880/2012 of 28Ã June 2012 supplementing Council Regulation (EC) NoÃ 1234/2007 as regards transnational cooperation and contractual negotiations of producer organisations in the milk and milk products sector
 Type: Delegated Regulation
 Subject Matter: business classification;  farming systems;  civil law;  cooperation policy;  processed agricultural produce;  agricultural structures and production
 Date Published: nan

 28.9.2012 EN Official Journal of the European Union L 263/8 COMMISSION DELEGATED REGULATION (EU) No 880/2012 of 28 June 2012 supplementing Council Regulation (EC) No 1234/2007 as regards transnational cooperation and contractual negotiations of producer organisations in the milk and milk products sector THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 126e(1) thereof, Whereas: (1) Section IIA of Chapter II of Title II of Part II of Regulation (EC) No 1234/2007 inserted by Regulation (EU) No 261/2012 of the European Parliament and of the Council (2) contains rules on producer organisations and their associations in the milk and milk products sector, in particular with respect to their recognition and contractual negotiations. Those rules need to be supplemented as regards the conditions for recognising transnational producer organisations and transnational associations of recognised producer organisations, clarifying the responsibility of the Member States involved and, while respecting the freedom of establishment, ensuring that the applicable rules are those of the Member State where a significant share of the activities of such organisations or associations takes place. (2) In addition, rules should be laid down relating to the establishment and the conditions of administrative assistance to be given in the case of transnational cooperation. Such assistance should in particular include the transfer of information that would allow the competent Member State to assess whether a producer organisation or association of recognised producer organisations complies with the terms of recognition. Such information is necessary to allow the competent Member State to take action in case of non-compliance. (3) Additional rules should be laid down regarding the calculation of the volume of raw milk covered by the negotiations between recognised producer organisations and processors or collectors of raw milk. To take into account the seasonal variability of milk production, the calculation should compare the milk volume covered by the negotiation for the time period of delivery with the estimated volume of milk production representative for that period, to assess compliance with the maximum ceilings laid down in Article 126c of Regulation (EC) No 1234/2007, HAS ADOPTED THIS REGULATION: Article 1 Headquarters 1. A transnational producer organisation shall establish its headquarters in the Member State in which it has a significant number of members or a significant volume of marketable production. 2. A transnational association of recognised producer organisations, hereinafter referred to as transnational association, shall establish its headquarters in the Member State where it has a significant number of member organisations or a significant volume of marketable production. Article 2 Responsibilities of the Member States 1. The Member State in which the headquarters of the transnational producer organisation or transnational association are established shall be responsible for the following: (a) recognising the transnational producer organisation or the transnational association in accordance with Article 126a of Regulation (EC) No 1234/2007 and carrying out the tasks referred to in Article 126a(4) of that Regulation; (b) establishing the necessary administrative collaboration with the other Member States in which the members or member organisations are located with respect to verifying compliance with the terms of recognition referred to in Article 126a of Regulation (EC) No 1234/2007; (c) providing, on request of the other Member States, all relevant information and documentation to the other Member States in which the members or member organisations are located. 2. For the purposes of point (b) of paragraph 1, the other Member States shall give all necessary administrative assistance to the Member State in which the headquarters of the transnational producer organisation or transnational association are established, including the transfer of all relevant information. 3. Where a producer organisation or an association of recognised producer organisations conducts negotiations as referred to in Article 126c of Regulation (EC) No 1234/2007 in a Member State other than that in which its headquarters are established, the Member States involved shall ensure that all necessary mutual administrative assistance is given. Article 3 Calculation of amounts of raw milk for negotiation For the purposes of Article 126c(2)(c) and (3) of Regulation (EC) No 1234/2007, the negotiation ceilings shall be calculated taking into account the delivery period of the raw milk covered by contractual negotiations and the seasonal variability in milk production, where that variability is significant. Article 4 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 94, 30.3.2012, p. 38.